Citation Nr: 1621295	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for a left eye disability, claimed as secondary to service-connected hard palate carcinoma.  

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Additional VA treatment records were associated with the record after the issuance of the June 2014 supplemental statement of the case.  Those records show treatment for the left eye, but do not pertain to the question of whether there is a nexus between the left eye disability and the service-connected hard palate carcinoma or service.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136 (2009).

The Veteran and his daughter testified at a hearing in September 2012 before the undersigned.  A copy of the transcript is of record.  

In January 2014, the Board remanded this case to the Agency of Original Jurisdiction for further development, which was substantially completed.

The issues of whether new and material evidence has been received to reopen a claim for service connection for a back disability and entitlement to service connection for a left ankle disability are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

The preponderance of the evidence show that the Veteran does not have a left eye disability that was caused or aggravated by a service-connected disability, or is related to service. 


CONCLUSION OF LAW

The Veteran's left eye disability was not proximately due to, or the result of, or chronically aggravated by a service-connected disability, nor is it due to any incident of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2009 and August 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2009 rating decision on appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

A VA examination adequate for adjudication purposes was provided to the Veteran in April 2014.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In January 2014, the Board remanded this claim so that additional VA treatment records could be obtained.  That was accomplished.  The Board also directed that the Veteran be provided with a VA examination, which was conducted in April 2014.  There was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Service Connection for a Left Eye Disability

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  The Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus or relationship between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

No theory of service connection other than secondary has been reasonably raised by the record or asserted by the Veteran.  The evidence of record does not show that any left eye disability is related to service or any incident of service, and the Veteran has submitted no evidence or argument to support that theory of entitlement.  Therefore, the Board will limit its discussion to the secondary theory of entitlement.  Robinson v. Peake, 21 Vet. App. 545 (2008).

The Veteran underwent a VA examination in April 2014.  The examiner diagnosed senile cataracts in both eyes.  At the examination, the Veteran reported undergoing surgery in 1998 to remove a carcinoma of the hard palate on the left side.  He stated that after the surgery, his left eye vision began getting blurry and gradually got worse.  The examiner noted that the Veteran had cataracts removed in May 2013, and following the procedure he had good distance vision without glasses.  On examination, uncorrected distance vision in the left eye was 20/40 or better.  Uncorrected near vision in the left eye was 20/200.  However, the examiner noted that he had good vision up close with reading glasses.  The Veteran reported having no current prescription medications for his eyes, no history of an eye injury, and no diagnosed eye conditions other than cataracts.  The examiner noted that the Veteran did not use steroids or undergo chemotherapy pre- or post-surgically.  

The examiner opined that the Veteran's pseudophakic cataracts were not caused or aggravated by the service-connected hard palate carcinoma, to include its treatment.  The examiner noted that the Veteran's cataracts were the nuclear sclerosis and cortical type, which were associated with the normal aging process, as opposed to being the traumatic type.  The examiner explained that the cataracts were not the type that may develop with use of certain medications such as steroids or certain chemotherapy drugs that may have been associated with carcinoma treatment or surgical removal.  Additionally, the examiner noted that the Veteran's history showed that the cataracts slowly developed over months and years following the treatment for the carcinoma, and that type of development most closely correlated with age-related cataracts.  Lastly, the examiner opined that the Veteran's cataracts were not caused or aggravated by service-connected diabetes mellitus because they were the type associated with the normal aging process as opposed to posterior subcapsular cataracts, which were associated with diabetes.  The April 2014 VA examiner's opinion provides significant probative weight against the Veteran's claim.  

The Veteran's VA treatment records note treatment for his eyes but do not address the etiology of his left eye disability.  

The Veteran asserts that his left eye disability was caused by a service-connected hard palate carcinoma.  At the September 2012 hearing, he testified that his left eye vision was fair before he developed the hard palate carcinoma.  Subsequently, his vision in his left eye became blurry, but his right eye vision did not change.  He stated that he first noticed this symptom after the surgery and that the eye had not improved.  The Veteran is competent to report a decrease in vision.  His statement is also credible.  The Board must determine on an individual basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  However, the specific issue in this case, whether the a left eye cataract was caused or aggravated by service-connected hard palate carcinoma or diabetes mellitus, falls outside the realm of common knowledge of a lay person.  

Determining the etiology of the left eye disability requires medical inquiry into biological processes and pathology.  That determination also requires the ability to discern between the different types of cataracts a person may develop.  Internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertion is low and the evidence is not competent.  

The Board finds that the April 2014 VA examiner's opinion is more probative and persuasive than the Veteran's lay assertions.  The Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for a left eye disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left eye disability is denied.  


REMAND

In October 2015, the Veteran submitted a timely notice of disagreement with a September 2015 rating decision that denied a petition to reopen a claim for service connection for a back disability and a claim for service connection for a left ankle disability.  However, no statement of the case has been issues.  Therefore, those claims must be remanded for the issuance of a statement of the case.  38 C.F.R. §19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veteran must perfect his appeal in order to obtain appellate review.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of whether new and material evidence has been received to reopen a claim for service connection for a back disability and entitlement to service connection for a left ankle disability.  Notify the Veteran of his appeal rights and that he must prefect a timely appeal to receive appellate review of those claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


